Citation Nr: 1141011	
Decision Date: 11/03/11    Archive Date: 11/16/11

DOCKET NO.  08-26 629	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel



INTRODUCTION

The Veteran had active service from November 1940 to November 1946.

This appeal to the Board of Veterans Appeals (Board) arises from a July 2007 rating action that denied service connection for an acquired psychiatric disorder.

By decision of April 2010, the Board denied service connection for an acquired psychiatric disorder.  The appellant appealed the denial to the U.S. Court of Appeals for Veterans Claims (Court).  By January 2011 Order, the Court vacated that part of the April 2010 Board decision that denied service connection for an acquired psychiatric disorder, and remanded the matter to the Board for compliance with a December 2010 Joint Motion for Remand of the appellant and the VA Secretary.

By decision of June 2011, the Board remanded this case to the RO for further development of the evidence and for due process development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the claim on appeal has been accomplished.

2.  A chronic acquired psychiatric disorder was not shown present in service or post-service, and is not currently objectively demonstrated.



CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010)) essentially includes, upon the submission of a substantially-complete application for benefits, an enhanced duty on the part of the VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify him what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, it defines the obligation of the VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the above criteria, the Board finds that all notification and development action needed to render a fair decision on the claim on appeal has been accomplished.

A June 2007 pre-rating RO letter informed the Veteran and his representative of the VA's responsibilities to notify and assist him in his claim, and what was needed to establish entitlement to service connection (evidence showing an injury or disease that began in or was made worse by his military service, or that there was an event in service that caused an injury or disease).  Thereafter, they were afforded opportunities to respond.  The Board thus finds that the Veteran has received sufficient notice of the information and evidence needed to support his claim, and has been provided ample opportunity to submit such information and evidence.  

Additionally, the 2007 RO letter provided notice that the VA would make reasonable efforts to help the Veteran get evidence necessary to support his claim, such as medical records (including private medical records), if he gave it enough information, and if needed, authorization to obtain them.  That letter further specified what evidence the VA had received; what evidence the VA was responsible for obtaining, to include Federal records; and the type of evidence that the VA would make reasonable efforts to get.  The Board thus finds that the 2007 RO letter satisfies the statutory and regulatory requirement that the VA notify a claimant what evidence, if any, will be obtained by him and what evidence will be retrieved by the VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans Claims (Court) held that proper VCAA notice should notify a veteran of: (1) the evidence that is needed to substantiate a claim; (2) the evidence, if any, to be obtained by the VA; (3) the evidence, if any, to be provided by him.  As indicated above, all 3 content of notice requirements have been met in this appeal.

Pelegrini also held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided at the time that, or immediately after, the VA Secretary receives a complete or substantially complete application for VA-administered benefits.  In that case, the Court determined that the VA had failed to demonstrate that a lack of such pre-adjudication notice was not prejudicial to the claimant.  In the matters now before the Board, the June 2007 document meeting the VCAA's notice requirements was furnished to the Veteran before the July 2007 rating action on appeal.  
    
In the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 5 elements of a service connection claim (veteran status, the existence of a disability, a connection between the veteran's service and that disability, the degree of disability, and the effective date pertaining thereto).  In this case, the veteran's status and the degree of disability are not at issue, and the RO furnished him notice pertaining to the effective date information in the June 2007 letter, thus meeting the notice requirements of Dingess/Hartman.  

Additionally, the Board finds that all necessary development on the claim currently under consideration has been accomplished.  The RO, on its own initiative and pursuant to the Board remand, has made reasonable and appropriate efforts to assist the appellant in obtaining all evidence necessary to substantiate his claim, to include obtaining all available service and post-service VA and private medical records.  The Veteran was afforded a comprehensive VA examination in July 2011, a copy of which has been associated with the claims folder and considered in adjudicating this claim.  Significantly, the Veteran has not identified, nor does the record otherwise indicate, any existing, pertinent evidence, in addition to that noted above, that has not been obtained.  In June and December 2007 and June 2008, the Veteran stated that he had no other information or evidence to submit in connection with his claim.  The record also presents no basis for further development to create any additional evidence to be considered in connection with the matter currently under consideration.  
          
Under these circumstances, the Board finds that the Veteran is not prejudiced by appellate consideration of the claim on appeal at this juncture, without directing or accomplishing any additional notification and/or development action.  

II.  Analysis

Under the applicable criteria, service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  Such a determination requires a finding of a current disability that is related to an injury or disease incurred in service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service connection also may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that it was incurred in service.  38 C.F.R. § 3.303(d).

When a disease is first diagnosed after service, service connection may nonetheless be established by evidence demonstrating that it was in fact "incurred" during the veteran's service.  See 38 C.F.R. § 3.303(d);Combee v. Brown, 34 F. 3d 1039, 1042 (Fed. Cir. 1994) (proof of direct service connection entails proof that exposure during service caused the malady that appears many years later); Cosman v. Principi, 3 Vet. App. 503, 505 (1992) (even though a veteran may not have had a particular condition diagnosed in service, or for many years afterwards, service connection can still be established); Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).

The Veteran contends that he currently has an acquired psychiatric disorder that had its onset in service.

The service medical records document hospitalization of the Veteran in May and June 1942 to determine his mental status.  In October 1945 and May 1946, a psychopathic personality and an acute anxiety reaction were found.  The Veteran was psychiatrically normal on September 1946 separation examination.  

Post service, voluminous private medical records developed between 2004 and 2006 inconsistently note an unspecified anxiety state as a co-morbidity.  However, there were no clinical findings or diagnosis on examination of any acquired psychiatric disorder, and no history or medical opinion linking any anxiety state to military service or any incident thereof. 

On June 2011 VA psychological examination conducted to determine the nature and etiology of any acquired psychiatric disorder and its relationship, if any, to the veteran's military service, the examiner reviewed the claims folder and the medical records contained therein.  The doctor reviewed the veteran's complaints and social, occupational, military, and medical history, which contained no history of any known mental health treatment, but did include notations of an anxiety state in post-service medical records.  The Veteran currently denied having any problems with depression or anxiety, but stated that he worried much about his wife, other family members, and his health.  He was unable to specify the onset of any problems with worry or nervousness.  

After current mental status examination, the examiner concluded that the Veteran did not meet the diagnostic criteria for any acquired psychiatric disorder, including an adjustment disorder and a generalized anxiety disorder.  His post-military stressors included divorce and serious health problems.  On that record, the doctor opined that the Veteran did not have a psychiatric disorder that was related to his military experience.  The Veteran was unable to pinpoint the onset of any problems he had with nervousness in response to any current stressors.  Although he worried and felt nervous at times, the examiner felt that this was not in excess of what one would expect, given his circumstances.  His primary complaint was memory loss, which the doctor opined was at least as likely as not related to age and residuals of a 2008 cerebrovascular accident.

The aforementioned evidence reveals that a chronic, diagnosed acquired psychiatric disorder was not demonstrated in military service or in the post-service years, and is not currently objectively demonstrated.  As indicated above, Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. § 1110.  Where, as here, there is no competent evidence that shows the existence in service or at any time post service of a chronic, diagnosed acquired psychiatric disorder for which service connection is sought (and hence, no evidence of a nexus between any such disability and service), there can be no valid claim for service connection.  See Gilpin v. West,  155 F. 3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As the competent medical evidence does not show the existence of a chronic, diagnosed acquired psychiatric disorder at any time, the Board finds that service connection therefor is not warranted.

In addition to the medical evidence, the Board has considered the veteran's assertions, and the statement of a service comrade; however, such do not provide any basis for allowance of the claim.  While the Veteran may believe that he has an acquired psychiatric disorder that is related to his military service, there is no persuasive medical support for such contention.  The Board emphasizes that the appellant is competent to offer evidence as to facts within his personal knowledge, such as his own symptoms.  However, medical questions of diagnosis and etiology are within the province of trained medical professionals.  Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As a layman without the appropriate medical training or expertise, the appellant simply is not competent to render an opinion on medical matters such as whether he meets the diagnostic criteria for a diagnosis of an acquired psychiatric disorder, and the relationship between his inservice mental symptoms and any current psychiatric findings.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997)  (a layman is generally not capable of opining on matters requiring medical knowledge).  Hence, his assertions in this regard have no probative value.  In addition, the statement received in June 2007 from a service comrade does not refer to any mental symptoms.  As medical questions of diagnosis and etiology are controlling in the disposition of this claim for service connection for an acquired psychiatric disorder, the credibility of the lay evidence of record, including the veteran's statements, is not otherwise at issue.

Under these circumstances, the Board concludes that service connection for an acquired psychiatric disorder must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49,  53-56 (1990).

 
ORDER

Service connection for an acquired psychiatric disorder is denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans Appeals



Department of Veterans Affairs


